EXHIBIT 10.2
 
Form of agreement
 for annual grant
 
Las Vegas Sands Corp.
2004 EQUITY AWARD PLAN
 
DIRECTOR RESTRICTED STOCK AWARD AGREEMENT
 
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), is made, effective as
of the ___ day of ______, 201_, (hereinafter the “Award Date”), between Las
Vegas Sands Corp., a Nevada corporation (the “Company”), and __________ (the
“Participant”).
 
R E C I T A L S:
 
WHEREAS, the Company has adopted the Las Vegas Sands Corp. 2004 Equity Award
Plan (the “Plan”), pursuant to which awards of restricted shares of the
Company’s Common Stock may be granted; and
 
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant the restricted stock award provided for herein
(the “Restricted Stock Award”) to the Participant in recognition of the
Participant’s services to the Company, such grant to be subject to the terms set
forth herein.
 
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
 
1.           Grant of Restricted Stock Award.   The Company hereby grants on the
Date of Grant to the Participant a Restricted Stock Award consisting of
__________ shares of Common Stock (hereinafter called the “Restricted Shares”),
on the term and conditions set forth in this Agreement and as otherwise provided
in the Plan.  The Restricted Shares shall vest in accordance with Section 3(a)
hereof.
 
2.           Incorporation by Reference, Etc.   The provisions of the Plan are
hereby incorporated herein by reference.  Except as otherwise expressly set
forth herein, this Agreement shall be construed in accordance with the
provisions of the Plan and any capitalized terms not otherwise defined in this
Agreement shall have the definitions set forth in the Plan.  The Committee shall
have final authority to interpret and construe the Plan and this Agreement and
to make any and all determinations under them, and its decision shall be binding
and conclusive upon the Participant and his legal representative in respect of
any questions arising under the Plan or this Agreement.
 
3.           Terms and Conditions.
 
(a)           Vesting.   Except as otherwise provided in the Plan and this
Agreement and contingent upon the Participant’s continued services to the
 
 
 
 

--------------------------------------------------------------------------------

 
 
Company, one hundred percent (100%) of the Restricted Shares shall vest (and the
restrictions on such Shares shall lapse) on the earlier to occur of (x) the one
year anniversary of the Date of Grant and (y) the date of the Company’s annual
meeting of stockholders occurring in the calendar year following the calendar
year in which the Date of Grant occurs (the “Vesting Date”).  Restricted Shares
may not be sold until they “vest”.
 
(b)           Taxes.   The Participant shall pay to the Company promptly upon
request, and in any event at the time the Participant recognizes taxable income
in respect of the Restricted Stock Award, an amount equal to the taxes, if any,
the Company determines it is required to withhold under applicable tax laws with
respect to the Restricted Shares.  Such payment may be made in the form of
cash.  The Participant also may satisfy, in whole or in part, the foregoing
withholding liability (but no more than the minimum required withholding
liability) by (i) the delivery of Mature Shares owned by the Participant having
a Fair Market Value  equal to such withholding liability or (ii) having the
Company withhold from the number of shares of Common Stock otherwise issuable
pursuant to the exercise or settlement of the Restricted Stock Award a number of
shares with a Fair Market Value equal to such withholding liability.
 
(c)           Certificates.   As a condition to the receipt of this Restricted
Stock Award, the Participant shall deliver to the Company an escrow agreement
and stock powers, duly endorsed in blank, relating to the Restricted
Shares.  Certificates evidencing the Restricted Shares shall be issued by the
Company and shall be registered in the Participant’s name on the stock transfer
books of the Company promptly after the date hereof, and shall be deposited,
together with the stock powers, with an escrow agent designated by the Committee
(who may be the Company’s transfer agent), and shall remain in the physical
custody of such escrow agent at all times prior to, in the case of any
particular Restricted Shares, the Vesting Date.
 
(d)           Effect of Termination of Employment or Services.  Except as
otherwise specifically provided in an effective employment, services, change in
control or other written agreement (including any offer letter, term sheet or
similar written agreement) between the Participant and the Company (or any
Affiliate of the Company), the following provisions shall apply:
 
(i)           Except as provided in subsection (ii) of this Section 3(d),
unvested Restricted Shares shall be forfeited without consideration by the
Participant upon the Participant’s termination of employment or services with
the Company for any reason prior to the Vesting Date.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)           Upon the termination of Participant’s employment or services due
to death, any unvested Restricted Shares shall vest on the date of such
termination.
 
(iii)           Status as Director, Employee or Consultant.  For the sake of
clarity, if (A) the Participant’s relationship with the Company or any Affiliate
changes from director to employee, consultant or independent contractor, or (B)
the Participant transfers from employment or service with the Company, to
employment or service with any Affiliate of the Company, or vice-versa, the
Participant shall not be deemed to have terminated employment or service for
purposes of this Agreement.
 
(e)           Rights as a Stockholder; Dividends.  The Participant shall be the
record owner of the Restricted Shares unless and until such shares are forfeited
pursuant to Section 3(d) hereof or sold or otherwise disposed of, and as record
owner shall be entitled to all rights of a common stockholder of the Company,
including, without limitation, voting rights, if any, with respect to the
Restricted Shares; provided that any cash or in-kind dividends paid with respect
to unvested Restricted Shares shall be withheld by the Company and shall be paid
to the Participant, without interest, only when, and if, such Restricted Shares
shall become vested.  As soon as practicable following the vesting of any
Restricted Shares, certificates for such vested Restricted Shares and any cash
dividends or in-kind dividends credited to the Participant’s account with
respect to such Restricted Shares shall be delivered to the Participant or the
Participant’s beneficiary along with the stock powers relating thereto.
 
(f)           Restrictive Legend.   All certificates representing Restricted
Shares shall have affixed thereto a legend in substantially the following form,
in addition to any other legends that may be required under federal or state
securities laws:
 
Transfer of this certificate and the shares represented hereby is restricted
pursuant to the terms of the Las Vegas Sands Corp. 2004 Equity Award Plan and a
Restricted Stock Award Agreement, dated as of _________, 201­_, between Las
Vegas Sands Corp. and ___________.  Copies of such Plan and Agreement are on
file at the offices of Las Vegas Sands Corp.
 
(g)           Transferability.  The Restricted Shares may not at any time prior
to vesting be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided, that (i) the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance and (ii) for so
 
 
 
3

--------------------------------------------------------------------------------

 
 
long as the Participant remains a member of the Board, the Participant may not
sell, transfer or otherwise dispose of any vested Restricted Shares, except that
the Participant may sell that number of vested Restricted Shares having an
aggregate Fair Market Value not greater than the amount of federal, state and
local taxes incurred by the Participant as a result of the vesting of such
Restricted Shares.
 
(h)           Compliance with Legal Requirements.  The granting and delivery of
the Restricted Shares, and any other obligations of the Company under this
Agreement shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required.  The Committee, in its sole discretion, may postpone the
issuance or delivery of the Restricted Shares as the Committee may consider
appropriate and may require the Participant to make such representations and
furnish such information as it may consider appropriate in connection with the
issuance or delivery of the Restricted Shares in compliance with applicable
laws, rules and regulations.
 
4.           Miscellaneous.
 
(a)           Notices.  All notices, demands and other communications provided
for or permitted hereunder shall be made in writing and shall be by registered
or certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:
 
if to the Company:
 
Las Vegas Sands Corp.
3355 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Office of the General Counsel
 
if to the Participant, at the Participant’s last known address on file with the
Company.
 
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.
 
(b)           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           No Rights to Employment.  Nothing contained in this Agreement
shall be construed as giving the Participant any right to be retained, in any
position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the right of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.
 
(d)            Bound by Plan.  By signing this Agreement, the Participant
acknowledges that he has received a copy of the Plan and has had an opportunity
to review the Plan and agrees to be bound by all the terms and provisions of the
Plan.
 
(e)            Beneficiary.  The Participant may file with the Committee a
written designation of a beneficiary on such form as may be prescribed by the
Committee and may, from time to time, amend or revoke such designation.  If no
designated beneficiary survives the Participant, the executor or administrator
of the Participant’s estate shall be deemed to be the Participant’s beneficiary.
 
(f)            Successors.  The terms of this Agreement shall be binding upon
and inure to the benefit of the Company and its successors and assigns, and of
the Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
 
(g)           Entire Agreement; Effect of Employment Agreement, etc.;
Amendment.  This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations, negotiations and
agreements in respect thereto; provided, however, that if a provision of an
effective employment, services, change in control or other written agreement
(including any offer letter, term sheet or similar written agreement) between
the Participant and the Company (or any Affiliate of the Company) is in conflict
with a provision of this Agreement, the provision that is more favorable to the
Participant shall control.  No change, modification or waiver of any provision
of this Agreement shall be valid unless the same be in writing and signed by the
parties hereto.
 
(h)           GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA
APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE,
WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISIONS OR THE CONFLICT OF LAWS
PROVISIONS OF ANY OTHER JURISDICTION WHICH WOULD CAUSE THE APPLICATION OF ANY
LAW OTHER THAN THAT OF
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
THE STATE OF NEVADA.  ANY ACTION TO ENFORCE THIS AGREEMENT MUST BE BROUGHT IN A
COURT SITUATED IN, AND THE PARTIES HEREBY CONSENT TO THE JURISDICTION OF, COURTS
SITUATED IN CLARK COUNTY, NEVADA.  EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM
THAT ANY SUCH COURT IS AN INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH
ACTION.
 
(i)           JURY TRIAL WAIVER.   THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY
RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.
 
(h)          Headings.  The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
 
(i)           Signature in Counterparts.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first written above.
 

 
Las Vegas Sands Corp.
         
By:
     
Name:
   
Title:
                           
[type in name of participant]
 



6


--------------------------------------------------------------------------------